Case 19-27439-MBK           Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                         Desc Main
                                    Document    Page 1 of 16



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     LOWENSTEIN SANDLER LLP
     Arielle B. Adler, Esq.
     Bruce Buechler, Esq.
     Joseph J. DiPasquale, Esq.
     Jennifer B. Kimble, Esq.
     Kenneth A. Rosen, Esq.
     Mary E. Seymour, Esq.
     One Lowenstein Drive
     Roseland, New Jersey 07068
     (973) 597-2500 (Telephone)
     (973) 597-2400 (Facsimile)

     Counsel to the Debtor and Debtor-in-Possession

                                                                        Case No. 19-27439 (MBK)
     In re:
                                                                        Chapter 11
     HOLLISTER CONSTRUCTION SERVICES,
     LLC,1                                                              Judge: Hon. Michael B. Kaplan
                                                                        Requested Hearing Date: March
                                      Debtor.                           18, 2021 at 10:00 a.m.

  DEBTOR’S MOTION FOR ENTRY OF AN ORDER (A) SCHEDULING A COMBINED
      HEARING ON THE ADEQUACY OF THE DISCLOSURE STATEMENT AND
   CONFIRMATION OF THE FIRST AMENDED PLAN; (B) APPROVING THE PLAN
    SOLICITATION AND VOTING PROCEDURES; AND (C) GRANTING RELATED
                               RELIEF
                    Hollister Construction Services, LLC, debtor and debtor in possession in the above-

 captioned chapter 11 case (the “Debtor”), hereby submits this motion (the “Motion”) seeking entry

 of an order, substantially in the form attached hereto as Exhibit A (the “Scheduling Order”),

 pursuant to 11 U.S.C. §§ 105(d)(2), 1126(b) and 1128 and Rules 2002, 3017, 3018, 3020 and

 9006(c) of the Federal Rules of Bankruptcy Procedure: (a) scheduling a combined hearing (the

 “Combined Hearing”) on the adequacy of the Debtor’s Disclosure Statement for First Amended

 Plan of Liquidation (the “Disclosure Statement”) and confirmation of the Debtor’s First Amended

 1
  The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).

 37322/3
 03/10/2021 208567397.9
Case 19-27439-MBK            Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                           Desc Main
                                     Document    Page 2 of 16



 Plan of Liquidation (the “Plan”) and establishing notice and objection procedures in respect

 thereof;2 (ii) fixing a voting record date; (iii) approving solicitation packages and procedures for

 distribution thereof (the “Solicitation Procedures”); (iv) approving forms of ballots and

 establishing procedures for voting on the Plan (the “Voting Procedures”); (v) approving the form

 of notice to non-voting classes (“Notice of Non-Voting Status”); and (vi) granting related relief.

 In support hereof, the Debtor respectfully states as follows:

                                                JURISDICTION

                   1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

 and 1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the

 United States District Court for the District of New Jersey entered on July 23, 1984, as amended

 on September 18, 2012 (Simandle, C.J.). This matter is a core proceeding within the meaning of

 28 U.S.C. § 157(b)(2).

                   2.       Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

                   3.       The statutory bases for the relief requested herein are sections 105(a) and

 (d), 1125, 1126, and 1128 Title 11 of the United States Code (the “Bankruptcy Code”), Rules
 2002(b), 3016(b), 3017, 3018, and 3020 of the Federal Rules of Bankruptcy Procedure

 (“Bankruptcy Rules”), and Rules 3016-1 and 3018-1 of the Local Rules of the United States

 Bankruptcy Court for the District of New Jersey (the “Local Rules”).

                   4.       The Debtor consents to the entry of a final order on the Motion by this Court

 if it is determined that the Court, absent consent of the parties, cannot enter a final order or

 judgment consistent with Article III of the United States Constitution.




 2
          Capitalized terms used herein and not otherwise defined in this Motion shall have the meanings ascribed to
     them in the Plan.



                                                         -2-
Case 19-27439-MBK        Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                 Desc Main
                                 Document    Page 3 of 16



                                         BACKGROUND

 I.     GENERAL BACKGROUND

                5.      On September 11, 2019 (the “Petition Date”), the Debtor filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code, initiating the above-captioned chapter

 11 case (the “Chapter 11 Case”). The Debtor continues to operate its business as a debtor in

 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party has requested

 the appointment of a trustee or examiner.

                6.      On September 23, 2019, the Office of the United States Trustee appointed

 a statutory committee in this Chapter 11 Case (the “Committee”).
                7.      Additional details regarding the Debtor’s business and the facts and

 circumstances leading up to the filing of the Chapter 11 Case are set forth in the Declaration of

 Brendan Murray in Support of First Day Relief [D.I. 15], which is incorporated herein by

 reference.


 II.    THE PLAN AND DISCLOSURE STATEMENT

                8.      The Plan is a liquidating plan. In general, the Plan provides for, among

 other things, the establishment of a Liquidating Trust for the purpose of prosecuting certain Causes

 of Action, reconciling Claims, administering the Debtor’s remaining assets and making

 distributions to Holders of Allowed Claims.

                9.      The Disclosure Statement provides a detailed description of, among other

 things, the Debtor’s prepetition capital structure, events leading to the Chapter 11 Case, summaries

 of certain material events that have occurred during the Chapter 11 Case and a potential global

 Plan Settlement that the Debtor is negotiating with various stakeholders.

                10.     The Plan and Disclosure Statement create the framework for the payment

 of claims through the approval of the Plan Settlement and the establishment of the Liquidating

 Trust. The Debtor believes that the Plan and Disclosure Statement provide the most efficient




                                                 -3-
Case 19-27439-MBK         Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51               Desc Main
                                  Document    Page 4 of 16



 means to maximize value of the Debtor’s remaining assets, distribute proceeds thereof to Holders

 of Allowed Claims, and otherwise wind-down and conclude the Chapter 11 Case.

                11.      The Plan also seeks Court approval of a Settlement Agreement, a copy of

 which is attached as Schedule “A” to the Plan, by and among the Debtor, PNC Bank (“PNC”),

 Arch Insurance Company and Arch Reinsurance Company (together, “Arch”), the Committee, and

 the Debtor’s members: Christopher Johnson, Kieran Flanagan, Brendan Murray, Joseph Furey and

 Matthew Higgins.

                12.      The Plan contemplates classifying all Claims against and Interests in the

 Debtor, other than Administrative Expense Claims, Priority Tax Claims and statutory fees, as

 follows:

                                           Status Under                              Recovery
    Class               Type                                  Voting Status          Estimate
                                               Plan

      1        Other Priority Claims        Unimpaired      Not Entitled to Vote    TBD
                                                            (Deemed to Accept)


              Pre-Petition Secured
      2       Lender Claims – PNC             Impaired       Entitled to Vote       TBD
                     Bank

      3               Arch Claim              Impaired        Entitled to Vote      TBD

      4     General Unsecured Claims          Impaired        Not Entitled to       TBD
                                                             Vote (Deemed to
                                                                 Reject)

      5                Interests             Impaired         Not Entitled to        0%
                                                             Vote (Deemed to
                                                                 Reject)



                                        RELIEF REQUESTED

                13.      By this Motion, the Debtor requests that the Court enter the Scheduling

 Order granting the following relief:


                                                 -4-
Case 19-27439-MBK        Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                     Desc Main
                                 Document    Page 5 of 16



                (a) scheduling a Combined Hearing on the adequacy of the Disclosure Statement
                and confirmation of the Plan and establishing notice and objection procedures in
                respect thereof;

                (b) fixing a Voting Record Date (defined below);

                (c) approving Solicitation Packages (defined below) and Solicitation Procedures;

                (d) approving forms of Ballots (defined below) and Voting Procedures;

                (e) approving the form of Notice of Non-Voting Status; and

                (f) granting related relief.
                14.     The following table highlights the dates relevant to the Solicitation

 Procedures, including the Debtor’s proposed dates for the Combined Hearing and the Objection

 Deadline (defined below):


                                               Proposed Timetable

           Voting Record Date                                      April 1, 2021
           Solicitation Commencement                  Three Business Days after entry of the
           Date                                                 Scheduling Order
           Rule 3018 Motion Deadline                     April 2, 2021 at 4:00 p.m. (ET)
           Rule 3018 Objection Deadline                    April 9, 2021 at 4:00 p.m. (ET)
           Voting Deadline                                 April 8, 2021 at 4:00 p.m. (ET)
           Objection Deadline                              April 8, 2021 at 4:00 p.m. (ET)
           Reply Deadline                                 April 14, 2021 at 4:00 p.m. (ET)
           Combined Hearing                               April 15, 2021 at 10:00 a.m. (ET)



                               BASIS FOR RELIEF REQUESTED
 I.     SCHEDULING THE COMBINED HEARING

                A.      The Combined Hearing and Notice Thereof

                15.     Bankruptcy Rule 3017(a) provides that “the court shall hold a hearing on at

 least 28 days’ notice. . . to consider the disclosure statement and any objections or modifications



                                                    -5-
Case 19-27439-MBK           Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                         Desc Main
                                    Document    Page 6 of 16



 thereto.” See Fed. R. Bankr. P. 3017(a). Section 1128 of the Bankruptcy Code provides that

 “[a]fter notice, the court shall hold a hearing on confirmation of a plan.” 11 U.S.C. § 1128(a). In

 addition, Bankruptcy Rule 3017(c) provides that “[o]n or before approval of the disclosure

 statement, the court shall fix a time within which the holders of claims and interests may accept or

 reject the plan and may fix a date for the hearing on confirmation.” Fed. R. Bankr. P. 3017(c).

                  16.     Based on the history of this Chapter 11 Case and the participation of key

 creditors and the Committee since the Petition Date, the Debtor submits that it is appropriate to

 combine the hearing on the adequacy of the Disclosure Statement and Plan confirmation and
 requests approval of the procedures set forth herein for noticing and soliciting votes on the Plan

 from the voting classes, as described more fully herein.

                  17.     The Debtor further submits that entry of the Scheduling Order is appropriate

 at this time so that Creditors and Interest holders may be informed as promptly as possible of the

 anticipated scheduling of events preceding the Combined Hearing. The proposed schedule affords

 Creditors and Interest holders sufficient notice of the proceedings, and allows for more than ample

 time for interested parties to evaluate the Disclosure Statement and Plan prior to the Combined

 Hearing.

                  18.     The Combined Hearing may be adjourned or continued from time to time

 by the Court or the Debtor without further notice other than adjournments announced in open Court

 or as indicated in any notice of agenda of matters scheduled for hearing filed with the Court. The

 proposed date for the Combined Hearing will enable the Debtor to pursue confirmation of the Plan
 under section 1129(b) of the Bankruptcy Code in a prompt fashion.

                  19.     The Debtor proposes to provide to all parties and Creditors who have filed

 or scheduled Claims or Interests, who are listed on Schedules E/F or G, or who have filed a notice

 of appearance pursuant to Bankruptcy Rule 2002, a copy of the “Combined Hearing Notice,” 3 a

 form of which is attached hereto as Exhibit C, which includes a notice of commencement of the

 3
   The Debtor would not be required to serve the Combined Hearing Notice on any party previously served for whom
 the Debtor or the Balloting Agent, Prime Clerk, received returned mail, with no known forwarding or new address.


                                                       -6-
Case 19-27439-MBK         Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                   Desc Main
                                  Document    Page 7 of 16



 Chapter 11 Case, a notice indicating the date, time, and place of the Combined Hearing, the

 Objection Deadline, other important deadlines, the procedures for filing objections to the

 Disclosure Statement and confirmation of the Plan, and information regarding how creditors can

 obtain copies of the Plan and Disclosure Statement (which will include a copy of the Settlement

 Agreement).


                B.      Objection Procedures

                20.     Bankruptcy Rule 3020(b)(1) authorizes the Court to fix a time for filing

 objections to the Plan. See Fed. R. Bankr. P. 3020(b)(1). Bankruptcy Rule 3017(a) authorizes the

 Court to fix a time for filing objections to the adequacy of the Disclosure Statement. See Fed. R.

 Bankr. P. 3017(a). Bankruptcy Rule 2002(b) requires at least twenty-eight (28) days’ notice be

 given by mail to all creditors of the time fixed for filing objections to approval of the Disclosure

 Statement and confirmation of the Plan (collectively, “Objections”). See Fed. R. Bankr. P.
 2002(b). The Debtor seeks to shorten these notice time periods pursuant to Bankruptcy Rule

 9006(c).

                21.     The Debtor respectfully requests that the Court set April 8, 2021 at 4:00

 p.m. (ET) as the deadline to file Objections (the “Objection Deadline”), provided that the

 Combined Hearing Notice (which contains notice of the Objection Deadline) is mailed no later

 than March 23, 2021. This date will give all creditors and parties-in-interest more than adequate

 notice to object to the Disclosure Statement and confirmation of the Plan. The Debtor also requests

 that the Court establish April 14, 2021 as the deadline for the Debtor to file any reply to Objections

 (the “Reply Deadline”).

                22.     Any Objections must be in writing, must conform to the Bankruptcy Rules,

 must set forth the name, address, phone number and e-mail of the objector, the nature and amount

 of Claims or Interests held or asserted by the objector against the Debtor, the basis for the objection

 and the specific grounds of the objection, and must be filed with the Bankruptcy Court, with a

 copy to chambers, together with proof of service thereof, and served by no later than the Objection



                                                  -7-
Case 19-27439-MBK          Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                Desc Main
                                   Document    Page 8 of 16



 Deadline upon: (i) counsel to the Debtor, Lowenstein Sandler LLP, One Lowenstein Drive,

 Roseland, New Jersey 07068 (Attn: Kenneth A. Rosen, Esq., Bruce Buechler, Esq., and Jennifer

 B. Kimble, Esq.), (ii) the Office of the United States Trustee, One Newark Center, Suite 2100,

 Newark, New Jersey 07102 (Attn: Lauren Bielskie, Esq.); (iii) counsel to the Official Committee

 of Unsecured Creditors, McManimon, Scotland & Bauman, LLC, 75 Livingston Avenue,

 Roseland, New Jersey, 07068 (Attn: Sam Della Fera, Esq.); (iv) counsel to Pre-Petition Secured

 Lender, PNC Bank, Duane Morris LLP, 30 South 17th Street, Philadelphia, PA 19103 (Attn: James

 J. Holman, Esq.); (v) counsel to Arch Insurance, Chiesa Shahinian & Giantomasi PC, One Boland

 Drive, West Orange, NJ 07052 (Attn: Armen Shahinian, Esq.); and (vi) such other parties as the

 Bankruptcy Court may order.

                23.     The Objection Deadline and Reply Deadline proposed will afford the

 Debtor and other parties-in-interest sufficient time to consider the Objections and file any replies,

 and provide the Court sufficient time to consider any such objections and replies before the

 Combined Hearing.

                24.     The Debtor respectfully requests that the Court approve these procedures

 for filing Objections and replies thereto pursuant to Bankruptcy Rules 2002, 3017, 3020 and 9006.


 II.    THE SOLICITATION PROCEDURES

                A.      Establishment of Voting Record Date
                25.     Pursuant to the Plan, Class 2 (Pre-Petition Secured Lender Claims – PNC

 Bank) and Class 3 (Arch Claim) are the only classes of claims entitled to vote under the Plan. All

 other classes of claims and equity interests either are (i) rendered unimpaired under and, therefore,

 deemed to have accepted the Plan, or (ii) will receive no recovery under and, therefore, deemed to

 have rejected the Plan.

                26.     Bankruptcy Rule 3017(d) provides that, for the purposes of soliciting votes

 in connection with the confirmation of a plan, “creditors and equity security holders shall include

 holders of stock, bonds, debentures, notes, and other securities of record on the date the order



                                                 -8-
Case 19-27439-MBK         Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                   Desc Main
                                  Document    Page 9 of 16



 approving the disclosure statement is entered or another date fixed by the court, for cause, after

 notice and a hearing.” Fed. R. Bankr. P. 3017(d). Bankruptcy Rule 3018(a) contains a similar

 provision regarding determination of the record date for voting purposes. See Fed. R. Bankr. P.

 3018(a). The Debtor proposes that the Court establish the record date as April 1, 2021 (the

 “Voting Record Date”) for the purposes of determining: (a) creditors who are entitled to vote on

 the Plan, and (b) with respect to classes that are non-voting, the parties entitled to receive a Notice

 of Non-Voting Status.

                27.      For purposes of the Voting Record Date, no transfer of claims pursuant to

 Bankruptcy Rule 3001 shall be recognized unless (i) documentation evidencing such transfer was

 filed with the Court on or before twenty-one (21) days prior to the Voting Record Date, and (ii) no

 timely objection with respect to such transfer was filed by the transferee.


                B.       Approving Solicitation Package
                28.      Bankruptcy Rule 3017(d) sets forth the materials that must be provided to

 holders of claims and equity interests for the purpose of soliciting their votes and providing

 adequate notice of the hearing on confirmation of a plan of reorganization:

                Upon approval of a disclosure statement – except to the extent that
                the court orders otherwise with respect to one or more unimpaired
                classes of creditors or equity security holders – the debtor in
                possession, trustee, proponent of the plan, or clerk as the court
                orders, shall mail to all creditors and equity security holders, and in
                a chapter 11 reorganization case shall transmit to the United States
                trustee,

                (1)      the plan or a court-approved summary of the plan;

                (2)      the disclosure statement approved by the court;

                (3)      notice of the time within which acceptances and rejections
                         of such plan may be filed; and

                (4)      any other information as the court may direct, including
                         any court opinion approving the disclosure statement or a
                         court-approved summary of the opinion.



                                                  -9-
Case 19-27439-MBK        Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                Desc Main
                                Document    Page 10 of 16



                In addition, notice of the time fixed for filing objections and the
                hearing on confirmation shall be mailed to all creditors and equity
                security holders in accordance with [Bankruptcy] Rule 2002(b),
                and a form of ballot conforming to the appropriate Official Form
                shall be mailed to creditors and equity security holders entitled to
                vote on the plan.
 Fed. R. Bankr. P. 3017(d).

                29.    Except as provided below, the Debtor proposes to mail (or cause to be

 mailed) on or before March 23, 2021 (the “Solicitation Date”), to all holders of claims and equity
 interests as of the Voting Record Date, the solicitation packages (the “Solicitation Packages”)

 containing copies of the (a) Combined Hearing Notice and a Ballot (as defined below) (a Ballot

 will only be mailed to the Voting Classes), or (b) a Notice of Non-Voting Status (as explained

 below), as applicable. All Holders of Claims or Interests not entitled to vote on the Plan and all

 parties requesting notice pursuant to Bankruptcy Rule 2002 will receive a copy of the Combined

 Hearing Notice.

                30.    The Debtor expects that Prime Clerk, the noticing agent, will be able to

 commence distribution of the Solicitation Packages within three (3) business days after the date

 on which the Scheduling Order is entered (the “Solicitation Commencement Date”).

                31.    Although the Debtor has made, and will make, every effort to ensure that

 the Solicitation Packages described are in final form prior to solicitation, the Debtor nonetheless

 requests authority to make non-substantive changes to the Plan and Disclosure Statement and

 related documents without further order of the Court, including ministerial changes to correct

 typographical and grammatical errors, and to make conforming changes among the Plan and

 Disclosure Statement and any other materials in the Solicitation Packages following entry of the

 Scheduling Order and prior to mailing. The Debtor reserves the right to further amend or modify

 the Plan and Disclosure Statement following approval of this Motion.

                32.    To reduce costs, the Debtor requests relief from Bankruptcy Rule 3017 that

 would otherwise require the Plan and Disclosure Statement to be mailed to Holders of Claims and

 Interests. Because of the significant cost of printing and mailing the Plan and Disclosure



                                                -10-
Case 19-27439-MBK         Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                   Desc Main
                                 Document    Page 11 of 16



 Statement, or otherwise distributing them to all creditors, the Debtor proposes to make the Plan

 and Disclosure Statement available in electronic format online at https://cases.primeclerk.com/hcs.

 The Debtor requests authority to rely on the Combined Hearing Notice that will be provided to

 Holders of Allowed Claims, which contains the address to the Debtor’s case website with a link

 directly to the Plan and Disclosure Statement, to notify parties of the location of such documents.

 There, the Plan and Disclosure Statement can be reviewed online or downloaded and printed free

 of charge. If a party desires paper copies of the Plan and Disclosure Statement, at least three (3)

 business days before the Objection Deadline, such party can request that paper copies be mailed

 to them. Such request can be made by contacting Elizabeth Lawler, Case Manager, by e-mail at

 elawler@lowenstein.com or by phone at (973) 597-2500, Monday through Friday between the
 hours of 9:00 a.m. and 5:00 p.m. (ET). The Debtor requests that the Court determine that the

 Debtor is not required to distribute paper copies of the Plan and Disclosure Statement to Holders

 of Claims and Interests unless a party makes a specific request for copies of such documents as set

 forth herein. Other bankruptcy courts have granted such relief in order to reduce the significant

 costs of soliciting votes to accept or reject a plan, and authorized the provision of electronic copies

 of the plan and disclosure statement on a website instead of including copies of those documents

 in the solicitation package. See In re Draw Another Circle, LLC, Case No. 16-11452 (Bankr. D.

 Del. December 19, 2016) (D.I. 1067); In re Dune Energy, Inc., Case No. 15-10336 (Bankr. W.D.

 Tex. Aug. 18, 2015) (D.I. 453); In re Borders Grp., Inc., et al., Case No. 11-10614 (Bankr.

 S.D.N.Y. Nov. 14, 2011) (D.I. 2122).


                C.      Approval of Form of Ballots

                33.     Bankruptcy Rule 3017(d) requires that a plan proponent mail a form of

 ballot, substantially conforming to Official Form No. 314, to “creditors and equity security holders

 entitled to vote on the plan.” Fed. R. Bankr. P. 3017(d); see also Fed. R. Bankr. P. 3018(c)

 (providing in part that an acceptance or rejection of a plan must be in writing and conform to the

 appropriate Official Form).



                                                  -11-
Case 19-27439-MBK         Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                   Desc Main
                                 Document    Page 12 of 16



                34.     The Debtor proposes to distribute to Holders of Impaired Classes of Claims

 entitled to vote a ballot (“Ballot”), substantially in the form attached hereto as Exhibit D,

 applicable to each such creditor. The only voting classes are Classes 2 (PNC) and 3 (Arch). The

 Ballot contains instructions for holders of claims to vote to accept or reject the Plan. The Ballot

 was prepared for use by all parties that are entitled to vote on the Plan. Thus, the Debtor seeks

 approval of the form of the Ballot and the authority to distribute the Ballot to the holders of claims

 entitled to vote on the Plan. The Ballot is derived from Official Form No. 314, but with appropriate

 modifications so as to reflect certain aspects of, and additional information relevant to, this Chapter

 11 Case, which the Debtor believes to be appropriate for its creditors.

                35.     The Debtor will distribute Ballots to holders of claims in Class 2 (Secured

 Lender Pre-Petition Claims) and Class 3 (Arch Pre-Petition Claims), who are entitled to vote on

 the Plan. The Debtor submits that the form of the Ballot is based substantially on Official Form

 No. 314 and complies with Bankruptcy Rule 3018(c). Thus, the Debtor respectfully requests that

 the Court approve the form of Ballot.

                36.     The Debtor further proposes to distribute to Holders of Claims not entitled

 to vote on the Plan notices informing them of their ineligibility to vote (the “Notice of Non-Voting
 Status”), substantially in the form attached hereto as Exhibit B. The Notice of Non-Voting Status

 sets forth the manner in which a copy of the Plan and Disclosure Statement may be obtained. The

 Debtor submits that such notice satisfies the requirements of the Bankruptcy Code and Bankruptcy

 Rules. Accordingly, the Debtor requests that the Court determine that it is not required to distribute

 copies of the Plan and Disclosure Statement, unless otherwise requested in writing, to (i) any

 holders of claims in Class 1 (Priority Claims), which claims are unimpaired and thus, are

 conclusively presumed to accept the Plan under section 1126(f) of the Bankruptcy Code, and (ii)

 holders of claims and interests in Class 4 (General Unsecured Claims) and Class 5 (Interests),

 which will or may not receive any distributions under the Plan and, thus, they are presumed to

 reject the Plan pursuant to section 1126(g) of the Bankruptcy Code. See, e.g., In re Worldcom,

 Inc., Case No. 02-13533, Order (I) Approving the Disclosure Statement; . . . (IV) Approving Forms


                                                  -12-
Case 19-27439-MBK         Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                 Desc Main
                                 Document    Page 13 of 16



 of Ballots and Establishing Procedures for Voting on the Debtors' Joint Plan of Reorganization

 . . . , (D.I. 6633), at pp. 6-7 (Bankr. S.D.N.Y. May 28, 2003) (holding that the debtors were not

 required to distribute copies of the plan of reorganization or the disclosure statement to either

 holders of an unimpaired claim or to a holder of an impaired claim that is deemed to reject the

 plan).


                D.       Voting Deadline and Procedures

                      i. Establishment of Voting Deadline

                37.      Bankruptcy Rule 3017(c) provides that, in connection with or before

 approval of a disclosure statement, the court shall fix a time within which the holders of claims

 entitled to vote may accept or reject the relevant chapter 11 plan. See Fed. R. Bankr. P. 3017(c).

                38.      In accordance with Bankruptcy Rule 3017(c), the Debtor requests that the

 Court enter an order requiring that, to be counted as a vote to accept or reject the Plan, any Ballot

 accepting or rejecting the Plan must be properly executed, completed, have only one box checked

 to accept or reject, and the original of which shall be delivered so as to be actually received by

 Prime Clerk (the “Balloting Agent”), not later than April 8, 2021 at 4:00 p.m. (ET) (the “Voting
 Deadline”). Ballots are to be delivered to the Balloting Agent by regular mail, overnight courier

 or hand delivery to the Balloting Agent at the following address: Hollister Construction Ballot

 Processing, c/o Prime Clerk, LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New

 York, NY 10165. Any Ballot received by the Balloting Agent by facsimile, e-mail or other

 electronic communication will not be counted except as otherwise consented to by the Debtor.

                39.      The Debtor submits that, given the robust participation throughout the

 Chapter 11 Case of the Holders of the Impaired Classes of Claims entitled to vote on the Plan, the

 proposed solicitation period provides sufficient time for such creditors to make informed decisions

 to accept or reject the Plan and submit timely Ballots. Therefore, the Voting Deadline should be

 approved.




                                                 -13-
Case 19-27439-MBK         Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                Desc Main
                                 Document    Page 14 of 16



                      ii. Temporary Allowance of Claims for Voting Purposes

                40.      Bankruptcy Rule 3018(a) provides that “[n]otwithstanding objection to a

 claim or interest, the court after notice and hearing may temporarily allow the claim or interest in

 an amount which the court deems proper for the purposes of accepting or rejecting a plan.” Fed.

 R. Bankr. P. 3018(a). The Debtor respectfully requests that the Court set a deadline of March 23,

 2021 for the Debtor to file and serve objections to filed proofs of claim for purposes of voting on

 the Plan. If a creditor wants to file a motion seeking to have its Claim temporarily allowed for

 voting purposes (any such motion, a “3018 Motion”), the Debtor submits that the Court should set
 the deadline for filing and serving (i) a 3018 Motion as April 2, 2021 at 4:00 p.m. (ET) (the “3018

 Motion Deadline”) and (ii) any objection to a 3018 Motion as April 9, 2021 at 4:00 p.m. (ET).


                   iii. Approval of Procedures for Vote Tabulation

                41.      Section 1126(c) of the Bankruptcy Code provides:

                A class of claims has accepted a plan if such plan has been accepted
                by creditors, other than any entity designated under subsection (e)
                of this section, that hold at least two-thirds in amount and more than
                one-half in number of the allowed claims of such class held by
                creditors, other than any entity designated under subsection (e) of
                this section, that have accepted or rejected such plan.

 11 U.S.C. § 1126(c). Further, as stated above, the Court may temporarily allow a claim or interest

 in an amount that the Court deems proper for voting purposes. See Fed. R. Bankr. P. 3018(a).

                42.      Pursuant to the Plan, Class 2 (Pre-Petition Secured Lender Claims – PNC

 Bank) and Class 3 (Arch Claim) are the only classes of claims entitled to vote to approve or reject

 the Plan. Each of these voting classes consists of only one or two Claims. As described in the

 Plan, and in connection with the Settlement Agreement discussed above, Arch’s Claim shall be

 deemed Allowed for voting purposes as a single unsecured Claim in the amount of

 $130,000,000.00. In light of the simplicity of the anticipated voting process here, the Debtor

 submits that no additional vote tabulation procedures are necessary.




                                                -14-
Case 19-27439-MBK        Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                  Desc Main
                                Document    Page 15 of 16



                43.     Accordingly, the Debtor submits that the limited Voting Procedures

 described herein will establish a fair and equitable voting process and, therefore, should be

 approved.


                                              NOTICE

                44.     Notice of this Motion will be provided to: (a) the Office of the United States

 Trustee for the District of New Jersey; (b) counsel to the Committee; (c) counsel to PNC; (d)

 counsel to Arch; and (e) all parties entitled to notice of this Motion pursuant to Bankruptcy Rule

 2002. The Debtor submits that, in light of the nature of the relief requested, no other or further

 notice is necessary or required.


                                         PRIOR REQUEST
                45.     On June 19, 2020, the Debtor filed the Debtor’s Motion for Entry of an

 Order Approving the Disclosure Statement, (B) Establishing Procedures for Solicitation and

 Tabulation of Votes to Accept or Reject the Plan, (C) Approving the Form of Ballot and Solicitation

 Materials, (D) Establishing the Voting Record Date, (E) Scheduling a Plan Confirmation Hearing

 and Deadline for Filing Objections to Confirmation of the Plan, and (F) Approving the Related

 Form of Notice (D.I. 1197) (the “Disclosure Statement Motion”). No hearing has been held on the

 Disclosure Statement Motion, and the Debtor has filed a Notice of Withdrawal of the Disclosure

 Statement Motion contemporaneously herewith. No other request for the relief sought herein has

 been made to this or any other court.



                            [remainder of page intentionally left blank]




                                                 -15-
Case 19-27439-MBK        Doc 1704 Filed 03/10/21 Entered 03/10/21 17:04:51                Desc Main
                                Document    Page 16 of 16



 WHEREFORE, the Debtor respectfully requests that this Court: (a) enter an order in the form

 submitted herewith granting the relief requested herein; and (b) grant to the Debtor such other and

 further relief as the Court may deem just and proper.


 Dated: March 10, 2021                        Respectfully submitted,

                                              LOWENSTEIN SANDLER LLP

                                              /s/ Kenneth A. Rosen
                                              Arielle B. Adler, Esq.
                                              Bruce Buechler, Esq.
                                              Joseph J. DiPasquale, Esq.
                                              Jennifer B. Kimble, Esq. (admitted pro hac vice)
                                              Kenneth A. Rosen, Esq.
                                              Mary E. Seymour, Esq.
                                              One Lowenstein Drive
                                              Roseland, New Jersey 07068
                                              (973) 597-2500 (Telephone)
                                              (973) 597-2400 (Facsimile)
                                              krosen@lowenstein.com
                                              bbuechler@lowenstein.com
                                              mseymour@lowenstein.com
                                              jdipasquale@lowenstein.com
                                              jkimble@lowenstein.com
                                              aadler@lowenstein.com
                                              Counsel to the Debtor and
                                              Debtor-in-Possession




                                                -16-
